        Case 3:19-cv-04238-MMC Document 190 Filed 06/23/20 Page 1 of 3



 1   Colin H. Murray (SBN 159142)
      colin.murray@bakermckenzie.com
 2   BAKER & McKENZIE LLP
     Two Embarcadero Center, 11th Floor
 3   San Francisco, CA 94111-3802
     Telephone: +1 415 576 3000
 4   Facsimile: +1 415 576 3099

 5   Danielle L. Benecke (SBN 314896)
      danielle.benecke@bakermckenzie.com
 6   BAKER & McKENZIE LLP
     600 Hansen Way
 7   Palo Alto, CA 94304
     Telephone: +1 650 856 2400
 8   Facsimile: +1 650 856 9299

 9   Attorneys for Defendants,
     VADE SECURE, INCORPORATED;
10   VADE SECURE SASU;
     OLIVIER LEMARIÉ
11   [Additional counsel listed on signature page]
12                                UNITED STATES DISTRICT COURT
13               NORTHERN DISTRICT OF CALIFORNIA - SAN FRANCISCO DIVISION
14
     PROOFPOINT, INC.; CLOUDMARK                        Case No. 3:19-cv-04238-MMC-RMI
15   LLC,
                                                        Date Action Filed: July 23, 2019
16                         Plaintiffs,                  DEFENDANTS’ RESPONSE TO THE
            v.                                          COURT’S ORDER (ECF NO. 187)
17
                                                        REGARDING DEFENDANTS’
18   VADE SECURE, INCORPORATED;                         ADMINISTRATIVE MOTION TO
     VADE SECURE SASU; OLIVIER                          FILE UNDER SEAL
19   LEMARIÉ,

20                         Defendants.
21

22

23

24

25

26
27

28

                                                                          Case No. 3:19-cv-04238-MMC-RMI
                                                     DEFENDANTS’ RESPONSE TO COURT ORDER (ECF NO. 187)
         Case 3:19-cv-04238-MMC Document 190 Filed 06/23/20 Page 2 of 3



 1

 2          Pursuant to the Court’s instructions and rulings (ECF No. 187) in response to the sealing

 3   request made by Defendants Vade Secure, Incorporated, Vade Secure SASU, and Olivier Lemarié’s

 4   to file under seal one sentence in the parties’ Joint Discovery Statement Re: Nonparty Subpoenas

 5   (ECF No. 166), Defendants hereby submit the attached Declaration of Mackenzie Martin and a

 6   revised version of the parties’ Joint Discovery Statement Re: Nonparty Subpoenas without the

 7   sentence at issue, as instructed and ordered by the Court.

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                       1
                                                                                Case No. 3:19-cv-04238-MMC-RMI
                                                           DEFENDANTS’ RESPONSE TO COURT ORDER (ECF NO. 187)
         Case 3:19-cv-04238-MMC Document 190 Filed 06/23/20 Page 3 of 3



 1   Dated: June 23, 2020                      BAKER & McKENZIE LLP

 2
                                               By: /s/ Mackenzie Martin
 3
                                               Colin H. Murray (SBN 159142)
 4                                              colin.murray@bakermckenzie.com
                                               BAKER & McKENZIE LLP
 5                                             Two Embarcadero Center, 11th Floor
                                               San Francisco, CA 94111-3802
 6                                             Telephone:    +1 415 576 3000
                                               Facsimile:    +1 415 576 3099
 7
                                               Danielle L. Benecke (SBN 314896)
 8                                              danielle.benecke@bakermckenzie.com
                                               BAKER & McKENZIE LLP
 9                                             600 Hansen Way
                                               Palo Alto, CA 94304
10                                             Telephone:    +1 650 856 2400
                                               Facsimile:    +1 650 856 9299
11
                                               Jay F. Utley (Admitted Pro Hac Vice)
12                                              jay.utley@bakermckenzie.com
                                               Bart Rankin (Admitted Pro Hac Vice)
13                                              bart.rankin@bakermckenzie.com
                                               Mackenzie M. Martin (Admitted Pro Hac Vice)
14                                              mackenzie.martin@bakermckenzie.com
                                               John G. Flaim (Admitted Pro Hac Vice)
15                                              john.flaim@bakermckenzie.com
                                               Chaoxuan Liu (Admitted Pro Hac Vice)
16                                              charles.liu@bakermckenzie.com
                                               Mark Ratway (Admitted Pro Hac Vice)
17                                              mark.ratway@bakermckenzie.com
                                               BAKER & McKENZIE LLP
18                                             1900 North Pearl Street, Suite 1500
                                               Dallas, Texas 75201
19                                             Telephone:     +1 214 978 3000
                                               Facsimile:     +1 214 978 3099
20

21                                             Attorneys for Defendants,
22                                             Vade Secure, Incorporated; Vade Secure
                                               SASU; and Olivier Lemarié
23

24

25

26
27

28
                                           2
                                                                    Case No. 3:19-cv-04238-MMC-RMI
                                               DEFENDANTS’ RESPONSE TO COURT ORDER (ECF NO. 187)
